UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund May 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.5% Rate (%) Date Amount ($) Value ($) Alabama2.0% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 15,150,150 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 20,000,000 a 13,617,200 Alaska.8% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,334,572 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 6,850,000 5,381,360 Arizona1.4% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,484,460 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,750,000 5,440,880 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,624,425 California16.2% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/28 5,000,000 5,827,350 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,054,995 California, GO (Various Purpose) 5.75 4/1/31 13,325,000 15,359,594 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 17,967,450 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 16,812,040 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,295,000 5,711,081 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 8,126,240 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.00 6/1/18 5,000,000 b 5,583,050 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,475,880 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/28 5,000,000 5,814,400 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/25 5,000,000 5,990,100 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/38 2,500,000 2,792,700 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 6,054,847 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 5,800,000 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 11,889,853 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,843,300 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/29 15,000,000 16,656,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,655,000 4,528,663 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/28 2,850,000 3,220,329 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/33 5,000,000 5,598,200 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/20 6,450,000 7,564,173 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/35 5,750,000 6,580,012 Los Angeles Unified School District, GO 5.00 7/1/21 11,000,000 13,091,430 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 4,168,755 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 11,520,031 San Diego County Regional Airport Authority, Senior Airport Revenue 5.00 7/1/43 6,000,000 6,501,540 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,799,330 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 10,000,000 11,974,400 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,528,100 Colorado2.3% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 6,000,000 7,011,600 City and County of Denver, Airport System Subordinate Revenue 5.25 11/15/43 6,000,000 6,560,820 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,548,400 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,517,425 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 c 5,958,564 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 5,000,000 5,643,350 Connecticut1.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 2,876,325 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 6,000,000 6,879,660 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/34 5,025,000 5,777,695 Delaware.5% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 7,087,950 Florida9.4% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,831,060 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 7,985,110 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 30,000,000 34,894,800 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 9,240,560 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/24 5,630,000 6,727,737 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 1,765,000 1,786,427 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 5,185,000 5,974,468 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/27 2,250,000 2,614,860 Jacksonville Electric Authority, Water and Sewer System Revenue 5.00 10/1/29 2,500,000 2,913,025 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/21 4,000,000 4,690,840 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,732,950 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,500,000 4,018,665 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,682,500 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 10/1/17 5,000,000 b 5,483,100 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 7,761,600 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 6,000,000 6,700,740 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.22 11/15/23 5,275,000 d 5,037,625 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,533,400 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,620,050 Georgia2.6% Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,942,960 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 10,000,000 b 11,983,700 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,695,350 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 9,705,000 11,298,561 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,899,210 Idaho.5% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,639,945 Illinois8.0% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 5,175,000 5,315,191 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 21,966,009 Chicago Park District, Limited Tax GO 5.00 1/1/27 3,000,000 3,162,600 Illinois, GO 5.50 7/1/38 5,500,000 5,853,870 Illinois, Sales Tax Revenue 5.00 6/15/24 5,000,000 5,899,200 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/29 9,500,000 10,727,875 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/30 10,305,000 11,629,192 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 4,014,325 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,821,740 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 2,500,000 b 2,743,925 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 13,585,195 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/16 7,275,000 7,594,300 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,397,655 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,480,000 1,749,020 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 5,000,000 5,650,900 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 5,000,000 5,493,900 Indiana.3% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/39 4,345,000 4,704,288 Iowa.5% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/25 5,910,000 6,785,330 Kentucky2.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 9,375,000 10,146,187 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 6,000,000 6,785,640 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,821,936 University of Kentucky, General Receipts Bonds 5.25 10/1/19 5,565,000 6,472,652 Louisiana3.8% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/39 8,000,000 9,033,120 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,222,480 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 7,474,415 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 5,000,000 5,386,550 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,645,150 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/28 13,425,000 14,539,544 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 9,000,000 10,090,620 Maine.4% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 5,000,000 6,054,450 Maryland1.7% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 10,000,000 11,888,100 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,690,225 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Issue) 4.00 5/15/40 4,550,000 4,528,570 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/21 4,730,000 5,671,459 Massachusetts3.9% Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/1/17 8,000,000 b 8,772,240 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 5,000,000 6,182,200 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 12,362,790 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 5,335,000 5,843,159 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,425,310 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 6,044,366 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 7,325,000 8,444,260 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,647,600 Michigan3.4% Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 9,072,588 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,873,825 Michigan Finance Authority, HR (Sparrow Obligated Group) 5.00 11/15/34 2,965,000 3,238,432 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 6,000,000 6,665,700 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 5,000,000 5,509,850 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 7,000,000 7,771,750 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,626,400 Michigan Hospital Finance Authority, Revenue (McLaren Health Care) (Prerefunded) 5.63 5/15/18 4,575,000 b 5,169,842 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,680,000 2,666,278 Minnesota.1% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,565,000 1,806,808 Missouri1.4% Kansas City, General Improvement Airport Revenue 5.00 9/1/22 8,380,000 9,582,362 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 3,770,000 4,249,431 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,725,000 4,174,459 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/33 2,200,000 2,460,216 Nebraska.2% Nebraska Public Power District, General Revenue 5.00 1/1/34 2,975,000 3,406,167 Nevada1.5% Clark County, Airport System Revenue 5.00 7/1/40 19,000,000 21,215,970 New Jersey1.9% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,250,000 2,448,540 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/28 3,000,000 3,388,230 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 8,490,000 9,229,224 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 5,855,300 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.19 1/1/30 7,500,000 d 6,993,750 New Mexico.7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.87 8/1/19 10,000,000 d 10,007,300 New York14.8% Austin Trust (Series 1107) Non-recourse (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 e,f 27,980,500 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 10,438,830 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 10,000,000 11,191,700 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/29 7,375,000 8,642,836 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/40 5,000,000 5,568,250 New York City, GO 5.00 3/1/25 5,000,000 5,984,000 New York City, GO 5.00 8/1/25 5,380,000 6,406,773 New York City, GO 5.00 10/1/36 11,505,000 12,755,133 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 16,384,095 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,831,543 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 8,060,453 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 8,448,450 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 16,975,717 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,652,250 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 7,500,000 f 7,681,650 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,180,520 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,698,680 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,765,575 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 3,800,000 4,179,468 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 6,775,000 7,873,499 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 7,100,000 8,134,044 New York State Thruway Authority, General Revenue 5.00 1/1/27 5,000,000 5,853,200 Port Authority of New York and New Jersey (Consolidated Bonds, 183rd Series) 5.00 12/15/26 4,125,000 4,937,460 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 7,747,186 Ohio1.2% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 5,639,800 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of the Greater Cincinnati) 5.00 12/1/29 2,250,000 2,640,105 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/38 5,000,000 5,549,500 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 3,000,000 3,401,820 Pennsylvania2.1% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,802,600 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 12,974,350 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,696,450 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,624,900 Rhode Island.4% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 4,645,000 5,516,448 South Carolina3.8% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 8,886,720 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 10,000,000 10,642,900 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 6,107,038 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 11,142,800 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 16,000,000 17,716,160 South Dakota.4% South Dakota Health and Educational Facilities Authority, Revenue (Avera Health Issue) 5.00 7/1/44 5,000,000 5,463,350 Tennessee.5% Chattanooga Health Educational and Housing Board, Revenue (Catholic Health Initiatives) 5.25 1/1/40 1,500,000 1,641,660 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,648,750 Texas5.4% Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,538,480 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 7,000,000 b 8,442,350 Houston, Combined Utility System First Lien Revenue 5.00 11/15/28 4,000,000 4,711,480 Houston Community College System, Limited Tax GO 5.00 2/15/29 4,000,000 4,594,400 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 4,450,000 4,967,579 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 7,895,000 8,880,770 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,000,000 5,542,950 North Texas Tollway Authority, Second Tier System Revenue (Prerefunded) 5.75 1/1/18 10,000,000 b 11,193,100 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 9,275,000 10,210,106 Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/29 4,080,000 4,775,273 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,530,000 3,804,034 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 5,000,000 5,503,200 Utah.2% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,350,070 Virginia.7% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) (Escrowed to Maturity) 5.25 10/1/28 1,500,000 1,783,620 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,639,565 Washington2.1% Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,000,000 5,829,950 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 8,064,687 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 2,575,000 3,109,802 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 12,375,000 13,499,764 West Virginia.3% West Virginia Water Development Authority, Infrastructure Excess Lottery Revenue (Chesapeake Bay/Greenbrier River Projects) 5.00 7/1/32 3,180,000 3,639,033 Wisconsin1.8% Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) (Morgan Stanley Municipal Trust Program Residual Series 3337) Recourse 5.00 11/15/43 10,000,000 e,f 10,952,100 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,599,250 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 3,000,000 3,292,560 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/39 5,000,000 5,432,000 Total Investments (cost $1,345,291,394) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate securityinterest rate subject to periodic change. e Collateral for floating rate borrowings. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2015, these securities were valued at $46,614,250 or 3.2% of net assets. At May 31, 2015, net unrealized appreciation on investments was $103,629,774 of which $107,078,572 related to appreciated investment securities and $3,448,798 related to depreciated investment securities. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of May 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 1,448,921,168 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 20, 2015 By: /s/ James Windels James Windels Treasurer Date: July 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
